        Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTICT OF MISSISSIPPI
                         Northern Division
DORSYL WRIGHT                                                                       PLAINTIFF

VERSUS                                            CIVIL ACTION NO.: 3:20-cv-473-DPJ-FKB

JAMES R. MOORE, ET AL.                                                          DEFENDANTS


   Plaintiff’s Memorandum Brief in support of her response in opposition to James R.
   Moore, Daniel Haggard, Eric Scott, and Allen Griffin’s Motion for Judgment on the
                        Pleadings based on Qualified Immunity



        In accordance with L.U.Civ.R. 7(b)(4), the Plaintiff Dorsyl Wright, through counsel, files

her Memorandum Brief in support of her response in opposition to James R. Moore, Daniel

Haggard, Eric Scott, and Allen Griffin’s Motion for Judgment on the Pleadings based on

Qualified Immunity, as follows:


Introduction


        The Defendants who have filed the motion for judgment on the pleadings are the

following persons: Kemper County Sheriff James Moore and Kemper County Deputy Sheriffs

Daniel Haggard, Eric Scott, and Allen Griffin. They have filed their motion pursuant to

Fed.R.Civ.P. 12(c), moving for judgment on the pleadings, alleging qualified immunity on the

federal civil rights claims brought against them in the complaint.


The Legal Standard for a Rule 12(c) Motion for Judgment on the Plaeadings


        This Court in Summers v. Hinds Cnty., Civil Action No. 3:20-CV-266-DPJ-FKB (S.D.

Miss. December 21, 2020) has discussed the standard for Rule 12(c) in a qualified immunity

case:


                                           Page 1 of 17
Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 2 of 17




        Defendants' motion arises under Federal Rule of Civil Procedure 12(c), the

standard for which "is the same as a Rule 12(b)(6) motion to dismiss." Guidry v.

Am. Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007). According to

Defendants, that standard is heightened when addressing § 1983 claims where

qualified immunity has been asserted. But "Section 1983 claims implicating

qualified immunity are subject to the same Rule 8 pleading standard set forth in

Twombly and Iqbal as all other claims; an assertion of qualified immunity in a

defendant's answer or motion to dismiss does not subject the complaint to a

heightened pleading standard." Arnold v. Williams, 979 F.3d 262, 267 (5th Cir.

2020) (citing Anderson v. Valdez, 845 F.3d 580, 590 (5th Cir. 2016)).

        When considering a motion under Rule 12(c), the "court accepts 'all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.'"

Martin K. Eby Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th

Cir. 2004) (quoting Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999) (per

curiam)). But "the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do

not suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To overcome a Rule 12(c) motion, a

plaintiff must plead "enough facts to state a claim to relief that is plausible on its

face." Twombly, 550 U.S. at 570. "Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption that all the




                                     Page 2 of 17
        Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 3 of 17




         allegations in the complaint are true (even if doubtful in fact)." Id. at 555

         (citations and footnote omitted).


Summers, p.p.3-4.


The Allegations contained in the Complaint


      The Plaintiff hereby quotes selected paragraphs of the complaint, as follows:


         16.      Sometime prior to 2015, the plaintiff was summonsed to return to

         Mississippi to move in and take care of her ailing father, Odell Reed. Mr. Reed

         was, at that time, a resident of Kemper County and resided at 300 Walter Reed

         Rd, Preston, Mississippi 39354 (“Reed Residence”).


         17.       On or about January 15, 2015, the plaintiff packed up all of her

         belongings and moved them into her father’s residence. From that date up until

         July 23, 2019, Ms. Wright continued to live in her father’s residence, establishing

         a lawful tenancy there.1 During that period of time, the plaintiff made various

         purchases of personal property which she placed in the Walter Reed residence.



1
  The Plaintiff has pleaded throughout her complaint that she was a lawful tenant of the property in question. See:
Paragraph 12 (“Plaintiff seeks declaratory and injunctive relief against the Sheriff and his deputies to enjoin them
from arresting, evicting and prosecuting for trespass any lawful tenant of real property when the owner of the
property has available the statutory remedy of eviction of the tenant found in Miss. Code Ann. § 89-7-27 et seq., and
Miss. Code Ann. § 89-8-13 et seq.”); Paragraph 23 (“On or about July 11, 2019, Defendant Davis came to the
residence where the plaintiff was living as a tenant…...”); Paragraph 28 (“The Plaintiff was forcibly removed from
her residence by the actions of the Defendants. There was never any proper notice to the Plaintiff, nor any eviction
proceeding commenced to legally remove her from the premises in accordance with the laws of the State of
Mississippi.”); and Paragraph 41 (“The Sheriff has failed to train his deputies on the statutory procedures regarding
eviction of a tenant.”). The Plaintiff further notes that in response to a public records request to the Sheriff’s Office a
“ Victim Information Form’ written and signed by Defendant Kathy Davis on July 18, 2019, stated that “
Iimmediately told the tennant (sic) I purchased [the] property.” See Exhibit attached to Plaintiff’s Response to the
Defendants’ Motion for Judgment on the Pleadings. Additionally, the Bench Opinion of the Kemper County
Chancellor in the case of Erma Jean Anderson v. Dorsyl Wright, Cause No. 2018-6, stated that Ms. Anderson
“claims that Wright has leased the real property owned by Reed on Walter Reed Road in Preston and that the tenant
has been residing there for some months” and that Wright “testified that she's been living there for four and a half

                                                      Page 3 of 17
        Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 4 of 17




         21.       On July 11, 2019, pursuant to the foreclosure proceedings, Shapiro &

         Brown, LLC, held a public auction for the sale of the Reed Residence. Defendant

         Kathy Davis purchased the property at the auction sale.


         23.       On or about July 11, 2019, Defendant Davis came to the residence where

         the plaintiff was living as a tenant and advised her that she had bought the house

         in a short-sale at foreclosure. At that time, Defendant Davis told the plaintiff that

         she could take her time in moving out of the house. The property included

         various appliances, such as a stove and a refrigerator. Defendant Davis showed

         Ms. Wright a gun she was carrying and the claimed that she now owned the

         personal property and that Ms. Wright could not sell any of it. Defendant Davis

         then called Defendant Deputy Sheriff Daniel Haggard to come to the plaintiff’s

         residence, apparently to force her off the property. Before Defendant Davis left

         the premises, she showed Ms. Wright some “legal papers” which she claimed to

         be proof of her ownership of the property. Plaintiff Wright had never seen these

         papers before, nor did Defendant Davis leave her any copies. Without the consent

         of the plaintiff, Davis and Deputy Haggard entered the premises where Davis was

         allowed to take photographs. -Deputy Haggard advised Davis to give a statement

         [and] talk to an investigator.


         26.       On July 23, 2019, Defendant Davis returned to the plaintiff’s residence

         this time accompanied by Deputy Eric Scott. Scott handcuffed the plaintiff, telling

         her she was trespassing on the property, while Defendant Davis stated she



years.” The Plaintiff further represents that her father allowed her to live at the residence, even after he left there, in
exchange for her paying property taxes, caring for the property and making repairs.

                                                       Page 4 of 17
      Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 5 of 17




       “wanted her out now.” Defendant Davis told Scott that she wanted to change the

       locks, to keep the plaintiff from entering the property. Scott gave the plaintiff

       twenty (20) minutes to get out all of her belongings, including her medicines.

       Scott and Davis oversaw a locksmith who changed the locks on the residence.


       27.     On or about August 12, 2019, Ms. Wright went to see the Sheriff,

       Defendant James Moore, to file a complaint against the Deputy Officer who had

       wrongfully threatened, handcuffed and detained her, and assisted in her eviction

       and lock change. However, rather than address or accept the complaint, the

       Sheriff had one of his deputies, Defendant Allen Griffin, immediately and

       unlawfully handcuff Ms. Wright, who was then booked and incarcerated

       overnight, without benefit of having her prescriptions medicines or the benefit of

       a telephone call to her counsel.


The Plaintiff was a tenant under the common law of Mississippi.


       The Plaintiff was a tenant under the common law of Mississippi. Mississippi State

Highway Commission v. Central Land & Rental Corp., 239 So.2d 335,337 (Miss.1970)( A lease

is a legally enforceable conveyance of an estate in real property for a limited time and under

certain conditions.); K.F. Boackle. Mississippi Landlord and Tenant Law with Forms § 1:1

(Definitions). Rent is not an essential incident of relationship of landlord and tenant. Id.; also

see State Auto. Ins. Co. v. Knuttila, 645 N.W.2d 475,477 (2002)( Live-in caretaker for house

was a “tenant-at-will” and, therefore, had a possessory interest that could not be terminated

without notice; even though the caretaker did not pay cash for rent, he paid rent by performing

services.); Grant v. Detroit Ass’n of Women’s Clubs, 443 Mich. 596, 606 (1993) 505 N.W.2d


                                             Page 5 of 17
      Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 6 of 17




254, 258 (Caretaker allowed to occupy apartment in building in return for his services

established existence of landlord-tenant relationship, to extent required to defeat summary

judgment); Hammerbeck v. Hubbard, 42 Wash.2d 204 (1953) 254 P.2d 479 (Where owner who

lived in another state allowed her daughter and son-in-law to live on her farm without paying

rent and they worked off the farm to make their living, relationship of parties was that of

landlord and tenant for purpose of determining liability for damage caused by farm horse.); May

v. May, 165 Ga.App. 461 (1983); 300 S.E.2d 215 (Landlord/tenant relationship existed between

plaintiffs and their son who had been living on their farm where the parties never entered any

formal lease or rental agreement, son took possession of the property with permission of

plaintiffs, and during his 18–year possession son never paid rent, but did pay the property taxes

and insurance for several years, as well as almost all improvements to the property, since under

applicable statute, relation of landlord and tenant exists when owner of real estate grants to

another the right to possess and enjoy use of such real estate, either for a fixed time or at will of

grantor.); McCullough v. Reyes, 287 Ga.App. 483 (2007), 651 S.E.2d 810, 07 FCDR

2843(Owners of house where owner’s sister lived with her family to care for her father were

landlords not in possession of the property); and King v. Reid, 428 So.2d 611 ( Ala. 1983)

(Evidence that decedent’s daughters, who were devised decedent’s homestead, agreed with

decedent’s widow to let widow remain in homestead if she paid taxes and insurance supported

finding that landlord-tenant relationship was established.)


       The Defendants incorrectly allege in their memorandum that “all of the actions

complained of grow out of [Plaintiff Kathy] Davis’ actions as the rightful owner of the home

who is effectively dealing with a trespassing squatter.” Defendants’ Memorandum, p.7. In

response, the Plaintiff states that while she does not contest that Ms. Davis purchased the house


                                             Page 6 of 17
      Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 7 of 17




in which she was a tenant through a foreclosure sale, it is simply untrue that she was a

“trespassing squatter.”The Plaintiff notes that a document signed and filed by Defendant Kathy

Davis with the Kemper County Sheriff’s Office on July 18, 2019, refers to the Plaintiff as the

“tennant (sic).”


       The Defendants also incorrectly claim that the Plaintiff was not a tenant ‘because she

cannot establish herself as a bona fide tenant under the “Protecting Tenants at Foreclosure Act”

(“PTFA”).” Memorandum, p. 8. The PTFA is a federal law that protects tenants from evictions

resulting from foreclosure on the properties they occupy. As the Plaintiff understands it, the

purpose of the PTFA is to ensure tenants receive appropriate notice of the foreclosure and are not

abruptly displaced. The federal PTFA overrides state foreclosure law that held that upon a

foreclosure the tenant has no right to continued possession of the premises. The Plaintiff asserts

that her rights as a tenant are established by Mississippi law, and it is irrelevant to this lawsuit

whether she was a bona fide tenant under PTFA. A discussion of PTFA is found here.

https://www.occ.gov/publications-and-resources/publications/comptrollers-

handbook/files/protecting-tenants-foreclosure/pub-ch-ptfa.pdf


For purposes of the Fourth Amendment, the Plaintiff, as a tenant, had a reasonable
expectation of privacy.

       U.S. v. Griffin, 2011 WL 400256( E.D. Tex 2011) stated the following:


        A defendant must show he had a legitimate expectation of privacy in the area

       searched to establish a Fourth Amendment violation. U.S. v. Ibarra, 948 F.2d 903,

       905 (5th Cir.1991). In determining whether a legitimate expectation of privacy

       exists, the Court should examine “whether the defendant has a possessory interest

       in the thing seized or the place being searched, whether he has the right to exclude

                                             Page 7 of 17
      Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 8 of 17




        others from that place, whether he has exhibited a subjective expectation of

        privacy that it would remain free from governmental intrusion, whether he took

        normal precautions to maintain privacy and whether he was legitimately on the

        premises.” Id. at 906. The Ibarra court found that because the defendants did not

        own, lease or live in the house they did not have a reasonable expectation of

        privacy. Id. The Fifth Circuit has recognized that Fourth Amendment protections

        are “presumably applicable” to premises owned or used by an individual, thus

        creating a presumption of subjective and reasonable expectation of privacy. U.S.

        v. Vega, 221 F.3d 789, 796 (5th Cir.2000). “An overnight guest in a home may

        claim the protection of the Fourth Amendment, but one who is merely present

        with the consent of the householder may not.” Minnesota v. Carter, 525 U.S. 83,

        90, 119 S.Ct. 469, 473, 142 L.Ed.2d 373 (1998). Even if there for only a night, the

        inquiry is focused on whether the person has a legitimate expectation of privacy

        in the place searched. Id.


Griffin, *5.


        Also see the following annotated cases: U.S. v. Vega, 221 F.3d 789, 795 (5th Cir. 2000)

(As lessee of residence searched, defendant’s expectation of privacy was reasonable, for Fourth

Amendment purposes, inasmuch as it had a source outside of the Fourth Amendment by

reference to both concepts of real property law and understandings that were recognized and

permitted by society.); United States v. Washington, 573 F.3d 279 (6th Cir.2009) (defendant

“lawfully residing” in uncle’s apartment “for several months” had standing); and Brown v. State,

691 N.E.2d 438 (Ind.1998) (though “defendant may not have owned the home in which he was

residing, defendant had been living in the home with his girlfriend for two and a half months,”

                                           Page 8 of 17
      Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 9 of 17




and thus he “did have a reasonable expectation of privacy” so as to have standing). Based on the

above cited legal authorities and the facts pleaded in the complaint and in this memorandum, the

Plaintiff has established that as a tenant she had a reasonable expectation of privacy in her

residence protected by the Fourth Amendment.


Qualified Immunity Standard


As summarized by the Fifth Circuit,

       [T]he doctrine of qualified immunity protects government officials from civil

       damages liability when their actions could reasonably have been believed to be

       legal. This immunity protects all but the plainly incompetent or those who

       knowingly violate the law. Accordingly, we do not deny immunity unless

       existing precedent . . . placed the statutory or constitutional question beyond

       debate. The basic steps of this court's qualified-immunity inquiry are well-

       known: a plaintiff seeking to defeat qualified immunity must show: (1) that the

       official violated a statutory or constitutional right, and (2) that the right was

       clearly established at the time of the alleged conduct.

Anderson, 845 F.3d at 599-600 (footnotes omitted) (quotation marks omitted) (punctuation

altered). Quoted directly from Summers v. Hinds Cnty, supra, page 5.


Unlawful Search of Plaintiff’s Residence


       The Fourth Amendment ensures that "[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated, and no warrants shall issue, but upon probable cause." The Supreme Court has thus

held that "'searches conducted outside the judicial process, without prior approval by judge or


                                             Page 9 of 17
      Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 10 of 17




magistrate, are per se unreasonable under the Fourth Amendment— subject only to a few

specifically established and well-delineated exceptions.'" Arizona v. Gant, 556 U.S. 332, 338,

129 S. Ct. 1710, 1716, 173 L. Ed. 2d 485 (2009) (quoting Katz v. United States, 389 U.S. 347,

357, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967)). See also Riley v. California, 573 U.S. 373, 382, 134

S. Ct. 2473, 2482, 189 L. Ed. 2d 430 (2014) (internal quotation marks omitted) ("In the absence

of a warrant, a search is reasonable only if it falls within a specific exception to the warrant

requirement."). “A search may be made without a warrant under certain circumstances, such as

when there is valid consent; when the search is incident to a lawful arrest; when objects involved

are in plain sight of an officer who is legally in the place of observation; under exigent

circumstances; [and] when the property searched has been forfeited to the United States.” 8A

Fed. Proc., L. Ed. § 22:212 (When warrantless searches allowed) (citations omitted)(punctuation

altered).


        Controlling federal precedent clearly establishes that a police officer violates a resident’s

Fourth Amendment rights by entering the home without a warrant, a court order, or other

justification, such as an exigent circumstance. Katz, supra, 389 U.S. at 357. Thus, federal law

was sufficiently clear on July 18, 2019, to give Deputy Haggard “fair warning” that the Fourth

Amendment prohibited him from physically entering the Plaintiff’s residence without a warrant,

a court order, or other justification.


        There is nothing in the complaint to indicate that the Plaintiff consented to the search of

her residence; that the search was incident to a lawful arrest or that there were exigent

circumstances. Accordingly, the Plaintiff’s Fourth Amendment Rights were clearly established

such that it would have been clear to a reasonable officer that Deputy Haggard’s conduct was

unlawful in the situation that he faced on July 18, 2019, when he entered the Plaintiff’s residence

                                            Page 10 of 17
     Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 11 of 17




without a warrant and, therefore, Deputy Haggard was not entitled to qualified immunity from

Count 1 of the Plaintiff’s complaint.


Unlawful Seizure of Plaintiff’s residence and personal contents inside the residence


       The Fourth Amendment proscribes unreasonable seizure of any person, person's home

(including its curtilage) or personal property without a warrant. A seizure of property occurs

when there is "some meaningful interference with an individual's possessory interests in that

property," United States v. Jacobsen, 466 U.S. 109, (1984) such as when police officers take

personal property away from an owner to use as evidence, or when they participate in an

eviction. Soldal v. Cook County, 506 U.S. 56, 61 (1992). ("The right against unreasonable

seizures would be no less transgressed if the seizure of the house was undertaken to collect

evidence, verify compliance with a housing regulation, effect an eviction by the police, or on a

whim, for no reason at all."); Revis v. Meldrum, 489 F.3d 273, 287 (6th Cir. 2007) ("[deputy's]

actions in physically taking possession of [the plaintiff's] house by having the locks changed,

retaining a key, and evicting [the plaintiff] demonstrably effected a seizure within the meaning of

the [f]ourth [a]mendment"); Armendariz v. Penman,75 F.3d 1311, 1320 (9th Cir. 1996) (noting

that city's enforcement of alleged fake violations of housing code in order to evict tenants and

board up buildings was interference with property interests cognizable under fourth amendment).

“Mississippi's landlord lien statute does not authorize a landlord to use self-help to seize property

of the tenant.” Bender v. N. Meridian Mobile Home Park, 636 So.2d 385, 389 (Miss.1994)."

Crowell v. Butts, 153 So.3d 719, 726 (Miss. App. 2013).




                                            Page 11 of 17
     Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 12 of 17




       Count 5 of the complaint is entitled “Unconstitutional Taking of Property and Denial of

Procedural and Substantive Due Process on July 23, 2019.” Count 5 alleges the following:


       Deputy “Scott and Ms. Davis assisted a locksmith who changed the locks on the

       doors of the Plaintiff’s residence. At the time of this incident numerous items of

       personal property belonging to the plaintiff were inside the residence, and she has

       still been unable to retrieve them from Ms. Davis. This was an unconstitutional

       seizure of property under the Fourth Amendment to the U.S. Constitution.


       This action was an unlawful taking of property under the Fifth Amendment and a

       violation of procedural and substantive due process under the Fourteenth

       Amendment


The acts of assistance by Deputy Scott associated with changing the locks on the doors of the

Plaintiff’s residence without a warrant from a judge pursuant to an eviction procedure was an

unreasonable seizure under the Fourth Amendment, in violation of a clearly established right,

thereby depriving Deputy Scott of the defense of qualified immunity.


Unconstitutional taking and denial of due process


       As asserted in count 5 of the complaint, under the Fourteenth Amendment the Plaintiff

had a right to due process, as provided for by the Mississippi tenant eviction statutes, before

there may be a deprivation of her valid possessory interest in her residence, and that such right is

clearly established. United States v. James Daniel Good Real Property, 510 U.S.43, 53-54, 114

S.Ct. 492; Fuentes v. Shevin,407 U.S.67, 80, 92 S.Ct. 1983; Thomas v. Cohen, 304 F. 3d 563,

581( 6th Cir. 2001); Fleming v. City of Bridgeport, 935 A.2d 126, 147 284 Conn. 502, 530



                                           Page 12 of 17
      Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 13 of 17




(Conn. 2007). Deputy Scott does not enjoy qualified immunity on this claim. Thomas v. Cohen,

supra, 304 F.3d at 581.


Arrest without Probable Cause on July 23, 2019


         The Plaintiff may be subject to a warrantless arrest only if the officer had probable cause.

The complaint, as well as the motion of the defendants, indicates that the Plaintiff, a lawful

tenant, was arrested for trespass on the property for which she was a tenant. The Defendants’

motion and memorandum did not assert an “arguable probable cause” defense for qualified

immunity for Deputy Scott. Mendenhall v. Riser, 213 F.3d 226, 230 (5th Cir. 2000) (“I]f officers

of reasonable competence could disagree on [probable cause], immunity should be recognized.”).

The Defendants apparently have made no argument to support the arrest other than their

incorrect assertion that the Plaintiff was a “squatter.”2 Under those circumstances, Deputy

Scott’s arrest of the Plaintiff was without arguable probable cause, in violation of a clearly

established right under the Fourth Amendment and, as a result, Scott did not have qualified

immunity regarding Count 2 of the complaint.


Fourth Amendment Excessive-Force Claim


         The Plaintiff has evaluated her excessive force claim in relation to her handcuffing. Even

though she sought a medical evaluation, she believes it would be difficult to satisfy the standards

enunciated by the Fifth Circuit in Glenn v. City of Tyler, which held that handcuffing too tightly,

without more, does not amount to excessive force. 242 F.3d 307 (5th Cir.2001). also see

Freeman v. Gore, 483 F.3d 404, 417 (5th Cir.2007)( “Minor, incidental injuries that occur in


2
 The Plaintiff made a public records request to the sheriff’s office before filing suit. In response, she received a
police incident report regarding the July 18 search of her residence, but she was not supplied an incident report for
her July 23 arrest.

                                                   Page 13 of 17
     Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 14 of 17




connection with the use of handcuffs to effectuate an arrest do not give rise to a constitutional

claim for excessive force.”); Deville v. Marcantel, 567 F.3d 156,168 (5th Cir. 2009); and

Lockett v. New Orleans City, 639 F.Supp.2d 710 (E.D. La. 2009). Therefore, she confesses

Count 3 of the complaint.


Arrest on August 12, 2019 without probable cause


       The Court should not take judicial notice of the purported arrest warrant. The Plaintiff

has never seen this document. The Defendants have not demonstrated that the document is a

public record. Moreover, the arrest warrant appears to be issued by the justice court judge based

on the statement of the Defendant Kathy Davis, and not by a deputy sheriff. As noted above, the

Plaintiff contends that she was a lawful tenant and could not be trespassing, as alleged by Ms.

Davis. The Defendants have not indicated how they came to acquire this document. And, there is

no corresponding court docket entry. Accordingly, the Court should not take judicial notice of

this document for purposes of deciding this Rule 12 motion. Moreover, the Plaintiff should be

allowed to plead that the sheriff knew or should have known that the Plaintiff was a tenant. A

person can prevail on a false arrest claim “where officers responsible for bringing about an

unlawful arrest knew that the arrest had issued without probable cause.” Williamson v. Curran,

714 F.3d 432, 443-44 (7th Cir. 2013) (quoting Juriss v. McGowan, 957 F.2d 345, 350-51 (7th

Cir. 1992)).


Unlawful conditions of confinement


       Based on an assessment of what it means in terms of damages to the Plaintiff for having

been deprived of her medication during her detention (blood pressure and pain medications), the

Plaintiff has elected to withdraw Count 8 of the Complaint.


                                           Page 14 of 17
     Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 15 of 17




Conspiracy


         The Plaintiff has alleged sufficient facts to allow the conspiracy count to remain in place.

Clearly, the Sheriff’s deputies and the Sheriff himself were working in collaboration with

Defendant Kathy Davis to evict the Plaintiff. The Plaintiff further requests the Court to stay

ruling on the conspiracy count to allow limited discovery to ascertain the personal relationships

and interactions between sheriff’s deputies and Kathy Davis and their knowledge of the

Plaintiff’s tenancy. Hinojosa v. Livingston, 807 F.3d 657, 674 (5th Cir. 2015). After such limited

discovery the Plaintiff would be in a position to file a Shultea reply setting forth the conspiracy

facts in more detail.


Supervisor Liability


         The Plaintiff agrees that Monell liability cannot be established by respondeat superior.

Count 9 not intended to make Sheriff Moore personally liable for the actions of the Sheriff’s

Department regarding failure to train.


Conclusion


         For the reasons set forth above, the Court should deny the Defendants’ Motion for

Judgment on the Pleadings based on Qualified Immunity as to Counts 1, 2, 4, 5, 6, 7 and 10.

Additionally, the Court should allow limited discovery on the conspiracy count, as described

above.


Dated: January 4, 2021.




                                             Page 15 of 17
Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 16 of 17




                                            DORSYL WRIGHT
                                            PLAINTIFF


                                            _/s/_ Samuel L. Begley, Esq. _
                                            Samuel L. Begley, Esq.
                                            ( Miss. Bar No. 2315)
                                            BEGLEY LAW FIRM, PLLC
                                            P. O. Box 287
                                            Jackson, MS 39205
                                            Tel: 601-969-5545
                                            begleylaw@gmail.com

                                            W. David Watkins, Sr.
                                            ( Miss. Bar No.6986 )
                                            Foreclosure Defense Staff Attorney
                                            MS Center for Legal Services
                                            Corporation
                                            P.O. Box 951
                                            Jackson, MS 39205
                                            (601) 427-3650
                                            wwatkins@mslegalservices.org

                                            The Plaintiff’s Attorneys




                            Page 16 of 17
     Case 3:20-cv-00473-DPJ-FKB Document 30 Filed 01/04/21 Page 17 of 17




                                      Certificate of Service


       I hereby certify that on January 4, 2021, I electronically filed the foregoing


with the Clerk of the Court using the ECF system which sent notification of such filing to


the following persons:


       William R. Allen (#100541)
       Lance W. Martin (MSB #105203)
       Allen, Allen, Breeland & Allen, PLLC
       P. O. Box 751
       Brookhaven, MS 39602-0751

and I hereby certify that I have mailed by United States Postal Service the document to the

following non-ECF participants:


       Kathy Davis
       300 Walter Reed Rd.
       Preston, MS 39354


                                                               _/s/_ Samuel L. Begley, Esq. _




                                           Page 17 of 17
